Title: To Thomas Jefferson from Tobias Lear, 21 August 1793
From: Lear, Tobias
To: Jefferson, Thomas



August 21st: 1793

By the President’s command T. Lear has the honor to inform the Secretary of State, that the President has intended several times, when he has seen the Secretary latterly, to have mentioned his opinion respecting Mr. Albion Coxe’s wages; but some other subject being introduced put it out of his mind. He now informs the Secretary, that it is his opinion, that Mr. Coxe should be paid wages for the time he has been employed in the Mint, and so long as he shall continue to be so employed (’till he shall have qualified himself) equal to the Salary allowed by law for the Assayer.
The President likewise informs the Secretary, that the sum of one thousand dollars will be furnished from the Treasury Department to commence a coinage at the Mint—and if any agency of the President is necessary for drawing the said sum from the Treasury he will thank the Secretary to mention to him in what way it is necessary that he may do it accordingly.
The President has understood that Mr. Voight the Chief Coiner, has not yet qualified himself, by giving security agreeably to the law. If this be the case, the President wishes the Secretary to consider how far it would be proper to permit a coinage to be commenced.

Tobias Lear


234 Sea Letters or Passports signed by the President are sent to the Office of the Secretary of State by the bearer hereof—and three large packets—one Addressed to the Consul of France—one to the Director  of the Ports at Martinique—and one to the Director of the Ports at the Cape—which came under cover to the President from the Post Office.

